Williams, Judge,
delivered the opinion of the court:
The plaintiff sues to recover additional compensation at the rate of $240 per annum, to that received by her as a typist in the Veterans’ Bureau, from July 5, 1922, to, and including, June 30,1924.
The facts in this case are similar in all essential respects to the facts before the court in Vera Jackson v. United States, 64 C. Cls. 306.
In that case we held the plaintiff was entitled to recover. For reasons therein stated, which it is not necessary to repeat here, the plaintiff is entitled to a judgment for $477.33. Judgment in that amount is awarded. It is so ordered.
LittletoN, Judge; GREEN, Judge; and Booth, Chief Justice, concur.